 488DECISIONS OF NATIONAL LABOR RELATIONS BOARD2 All production and maintenance employees of the Respondent'sDalton,Georgia, plant, excluding office clerical employees,guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act3. The aforesaid labor organization is and has been at all material times the ex--elusive representative of the employees in the aforesaid unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act4 By discriminating in regard to the hire and tenure of employment of its em-ployees, and thereby discouraging membership in the aforesaid labor organization,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of,Section 8 (a) (3) of the Act5By locking out and laying off its employees in the aforesaid bargaining unitduring the course of collective bargaining for the purpose of forcing the aforesaidlabor organization and the employees in the aforesaid bargaining unit to abandonbargaining demandsmadeby them and to accept instead contract terms proposedby the Respondent,the Respondent has impeded and impaired collective bargainingwith the Union and has acted ina manner inconsistent with good-faith bargaining,and by reason thereof has failed to bargain in good faith with the Union,therebyengaging in unfair labor practices within the meaning of Section 8(a)(5) of theAct,6By interfering with, restraining,and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act,the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)<1) of the Act7The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act[Recommendations omitted from publication IInternationalHod Carriers,Building and Common Laborers'Union of America,Local No. 1140,AFL-CIOandEconomyForms CorporationInternational Hod Carriers,Building and Common Laborers'Union of America,LocalNo.1140,AFL-CIO and, Peter KiewitSons' CompanyInternational Hod Carriers,Building and Common Laborers'Union of America,Local No 1140, AFL-CIOandMiller Exca-vating CompanyInternationalHod Carriers,Building and Common Laborers'Union of America,Local No. 1140,AFL-CIOandNatkin & Co.Cases Nos 17-CC-91, 17-CC-992, 17-CC-93, and 17-CC-94Feb-rvary 5, 19602DECISION AND ORDERIOn October 2, 1959, Trial ExaminerC W Whittemore issued hisIntermediate Report in the above-entitled proceeding,finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative'action, as set forth in the copy of theIntermediate Report attached heretoThereafter,the Respondentand the General Counsel filed exceptions and supporting briefs,126 NLRB No 66 INTERNATIONAL HOD CARRIERS, LOCAL NO.1140489,Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The.rulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tion of the Trial Examiner, with the modifications set forth below.'ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor-Relations Board hereby orders that the Respondent, InternationalHod Carriers, Building and Common Laborers' Union of America,.Local No. 1140, AFL-CIO, its officers, representatives, agents, suc-cessors, and assigns, shall :1.Cease and desist from engaging in a strike, or inducing or en-couraging the employees of Peter Kiewit Sons' Company, NatkinCo.,Miller Excavating Company, or of any employer other thanEconomy Forms Corporation, to engage in a strike or a concertedrefusal in the course of their employment to perform services for theiremployer, where an object thereof is (a) to force or require PeterKiewit Sons' Company or any other employer or person to cease doing-business with Economy Forms Corporation and subcontractors tocease doing business with their general contractor, or (b) to force orrequire Economy Forms Corporation to recognize or bargain withthe Respondent as the representative of its employees unless the Re-spondent has been certified as the representative of such employeesunder the provisions of Section 9 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :'We find no merit In the Respondent's reliance uponBrotherhood of Painters, etc.,Local Union No. 193,et al.,AFL, (Pittsburgh PlateGlassCompany),110 NLRB 455, insupport of its contention that its picketing did not violate the Act.There, the Boardheld that a union did not violate the Act by picketing a construction site for part of1 day, as theunionwas unaware that no employees of the primary employer wereworking on that particular day and the union removed thepickets promptly upon learningof this fact.In the Instant case, no employees of Economy Forms, the primary em-ployer, ever worked on the construction site, the Respondent picketed for a total of 3-days and continued to do so after being notified that Economy Forms had no employeeson the job, and the Respondent extended its picketing to a separate area of the con-struction site where it knew that only employees of Miller Excavating were working.Radio Broadcast Teehnicxan's Local No. 1225 et al., AFL-CIO (Rollins Broadcasting,Inc ),117 NLRB 1491, 1493.We have also modified the Order recommended by the Trial Examiner to identify someof the employers whose employees were illegally induced, as indicated In the record andthe Intermediate Report.We further find that it will effectuate the policies of the Actto provide in our Order for posting of the Respondent's notice by these employers, if theyare willing to do so. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Post at its business offices in Lincoln and Omaha, Nebraska,copies of the notice attached hereto marked "Appendix." 2 Copies ofsaid notice, to be furnished by the Regional Director for the Seven-teenth Region, shall, after being duly signed by a representative ofthe Respondent, be posted by the Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director for the Seventeenth Regionsigned copies of the aforesaid notice for posting by Peter KiewitSons' Company, Natkin & Co., and Miller Excavating Company, atplaces where they customarily post notices to their respective em-ployees, if these companies are willing to do so.(c)Notify the Regional Director for the Seventeenth Region inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enfoi sing an Order."APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL HOD CARRIERS, BUILDINGAND COMMON LABORERS' UNION OF AMERICA, LOCAL No. 1140, AFL-CIO AND EMPLOYEES OF PETER KIEWIT SONS' COMPANY, NATKIN &CO., AND MILLER EXCAVATING COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members that :WE WILL NOT engage in a strike, or induce or encourage the em-ployees of Peter Kiewit Sons' Company, Natkin & Co., MillerExcavating Company, or any employer other than EconomyForms Corporation, to engage in a strike, or a concerted refusalin the course of their employment to perform services for theiremployer where an object thereof is (a) to force or require PeterKiewit Sons' Company or any other employer or other person tocease doing business with Economy Forms Corporation and sub-contractors to cease doing business with their general contractor;or (b) to force or require Economy Forms Corporation to recog-nize or bargain with International Hod Carriers, Building andCommon Laborers' Union of America, Local No. 1140, AFL-CIO, INTERNATIONALHOD CARRIERS,LOCALNO. 1140491as the representative of its employees unless and until it has beencertified as the representative of such employees under the pro-visions of Section 9 of the Act.INTERNATIONALHODCARRIERS,BUILDING ANDCOMMON LABORERS' UNION OF AMERICA,LOCAL No. 1140, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed in each of the above-entitled cases;an order con-solidating said cases and a complaint thereon having been issuedby theGeneralCounsel of the National Labor Relations Board;and an answer having been filed bythe above-named Respondent Union,a hearing involving allegations of unfair laborpractices in violation of Section8(b)(4)(A)and (B) of the National Labor Rela-tions Act, as amended,was held in Lincoln, Nebraska, on August 11, 1959,beforethe duly designated Trial Examiner.At thehearing all parties were represented by counsel,and were afforded fullopportunity to be heard,to examine and cross-examine witnesses,to introduceevidence pertinent to the issues,and to present oral argument and briefs.Oralargument was waived.Briefs have been received from General Counsel and theRespondent.Upon theentire record,and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE CHARGING EMPLOYERSThe amended answer admits the following allegations of the complaint:(a)Economy Forms, an Iowa corporation with its main office and principalplace of business at Des Moines, Iowa, is engaged in the business of selling andrenting steel forms and supplies for use in forming concrete.During the year 1958it sold and rented forms and supplies in an amount in excess of $150,000 to con-tractors outside the State of Iowa.(b)Kiewit, a general construction building contractor with its principal officeinOmaha, Nebraska,conducts its operations in most of the States of the UnitedStates and it annually performs services outside of the State of Nebraska valued inexcess of $150,000.(c)Miller, a Nebraska corporation having its principal office at Omaha, Nebraska,is engaged primarily in earth excavation,pile driving,wrecking,and paving. In thecourse and conduct of its operations it annually performs services outside the Stateof Nebraska valued in excess of $150,000.(d)Natkin,aMissouri corporation with its main office located in Kansas City,Missouri, is engaged in mechanical construction work and operates in many Statesthroughout the United States. In its business operations it annually performs serv-ices outside the State of Missouri valued in excess of $150,000.It is concluded and here found that each of the above-named employers is engagedin commerce within the meaning of the Act.H. THE RESPONDENT LABOR ORGANIZATIONInternationalHod Carriers,Building andCommon Laborers' Union of America,Local No. 1140, AFL-CIO,isa labor organizationwithin themeaning ofthe Act. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Setting and issuesFor a period of 21/2 days the Respondent Union, by action of its business rep-resentative, Leonard Shaeffer, brought to a complete halt construction work at theSheldon Station site of the Consumers Public Power District at Hallam, Nebraska.Employees of at least three national construction and service concerns left andremained away from their jobs when, upon Shaeffer's instructions, union picketsappeared at entrances to and upon the premises of the site, carrying signs statingthat Local 1140 was "on strike for a contract" with Economy Forms-a Des Moines,Iowa, employer who had no employees at this atomic energy site, had had none,and who, so far as the record shows, never intended to have any on the job.At the hearing the Respondent offered no evidence as to why Shaeffer took suchaction.Only in General Counsel's case is there indication that Shaeffer may have mis-understood what he was told by Superintendent Kullman of the general contractor,-Peter Kiewit Sons' Company, and by mistake ordered the picket line.Briefly stated, the circumstances established by uncontradicted testimony are asfollows:,1.On or about April 27, 1959, a number of steel forms, rented by GeneralContractor Kiewit from the Des Moines' firm of Economy Forms, were deliveredand unloaded at the job site.2.On April 28 about 70 employees of various crafts were working at the projectunder supervision of the general contractor and certain subcontractors, includingCharging Employers Natkin and Miller excavating.No employee of EconomyForms was there.3.During the afternoon of the same day, April 28, Business RepresentativeShaeffer and two assistants approached Superintendent Kullman. Shaeffer pointedto someone 50 feet away and told Kullman: "You got a non-union manworkingover here, get him off the job by quitting time."Kullman replied that he wasunaware of any nonunion man on the job, and then added that it might be someone"our Economy Forms foreman hired Monday morning to unload his forms."(Thisforeman, Surls, is employed by Kiewit, not by Economy Forms, but is commonlyreferred to by Kullman as his "Economy Forms foreman" because of his experiencein erecting this particular type of forms on construction jobs )Shaeffer then wentto Foreman Surls, talked with him, and came back by Kullman. As he passed by,he said to one of his assistants standing near Kullman, "Well, we won't make itThursday, we will make it tomorrow morning."Kullman turned to the unionrepresentative beside him and asked what Shaeffer meant by that remark and receivedthe reply: "I guess he means he will picket the job tomorrowmorning."4.At no time was Superintendent Kullman asked by Shaeffer if an EconomyForms employees were employed on the site.5.The forecast of the union representative was accurate.The next morning,April 29, pickets appeared at the project.At one location in the area nine em-ployees of Miller Excavating reported for and began work at 6 o'clock.About 10o'clock pickets of the Respondent Union appeared and took positions at a pointwhich Miller's employees had to cross to dump the earth being moved.All theseemployees left the job; the pickets remained.Miller's employees returned to thesite both the next morning and Friday, May 1. The pickets were there each morningand they declined to work.6.About 8 a.m. on April 29 union pickets appeared at the north entrance to thesite.Employees of Subcontractors Kelly-Hill Company of Kansas City and Layne-Western Drilling Company, who had started work earlier that morning, promptlyleft the site.Employees of other employers, also, who were either already on thejob or just reporting for work, left the site.7.Picketing continued both at the north and the south entrances to the projectuntilabout 2 o'clock in the afternoon of May 1.After the pickets left, employeesresumed work.All work on the project, due to the tresence of the pickets, was at astandstill] from the morning of April 29 until midafternoon of May 1.8.Pickets at all times carried signs bearing the legend:LABORERS' LOCAL 1140ON STRIKE FOR CONTRACTAGAINST ECONOMY FORMSAGAINST THIS CONTRACTOR ONLY9.On April 29, having been informed by Superintendent Kullman of the pickets'presence, the localsalesmanager of Economy Forms made several futile attemptsto reach Shaeffer by telephone.On April 30, the head of Economy Forms sent INTERNATIONAL HOD CARRIERS,LOCAL NO. 1140493Shaeffer the following wire,which was received at the union office at 2:30 p.m. onthat date:THIS IS TO CONFIRM OUR SEVERAL VERBAL NOTICES THAT1.ECONOMY FORMS CORPORATION HAS FOR YEARS HAD COL-LECTIVE BARGAINING AGREEMENT WITH ALL OF ITS PRODUC-TION EMPLOYEES.2.NONE REPEAT NONE OF OUR EMPLOYEESARE EMPLOYED ON THE HALLAM NEBRASKA PROJECT OR UN-LOADING OR HANDLING OUR EQUIPMENT THERE AND 3. THATTHE STATEMENT ON YOUR PICKET BANNERS THAT YOU AREON STRIKE AGAINST US OR THAT WE ARE UNFAIR ARE BOTHUNTRUE AND SEVERELY DAMAGING TO OUR VALUEABLE [sic]TRADE AND LABOR RELATIONS.10.Not until at least 24 hours after the Respondent Union received the abovewire were the pickets removed from the site.There is no dispute as to the above facts.The sole question to be resolved iswhether by such conduct the Respondent Union violated Section 8(b) (4) (A) and(B) of the Act.B.ConclusionsWhether the Respondent Union's conduct as above described was engaged in bymistake or by intent,the resultant work stoppage was effective and commerce wasinterrupted.The placing of pickets was plainly designed to induce and encourageemployees of all employers on the job to cease performing any work and to causeboth Kiewit to cease doing business with Economy Forms and the various sub-contractors to cease doing business with the prime contractors.The wording of thepicket sign,also, set out above, makes it visibly clear that an object of the picketingwas to force or require Economy Forms to recognize and bargain with the Union,although the Union,as the answer admits, at no material time had been certified asthe collective-bargaining representative of Economy Forms employees.In short, the undisputed testimony and unrefuted evidence confers merit upon theallegations of the complaint that by such conduct the Respondent Union violatedSection 8(b) (4) (A) and(B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Employers described in section I, above, have aclose,intimate, and substantial relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent Union has engaged in activities violative ofSection 8(b) (4) (A) and(B) of the Act, the Trial Examiner will recommend that itcease and desist therefrom,and take certain affirmative action designed to effectuatethe policies of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Employers Economy Forms,Kiewit,Miller,and Natkin are engaged in com-merce within the meaning of the Act.2. International Hod Carriers, Building and Common Laborers' Union of Amer-ica,Local No. 1140, AFL-CIO, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.By inducing and encouraging employees of employers to engage in a concertedrefusal in the course of their employment to perform services for their respectiveemployers,an object thereof being:(a) to require Kiewit to cease doing businesswith Economy Forms, and subcontractors to cease doing business with Kiewit, and(b) to force or require Economy Forms to recognize and bargain with the Respond-ent as the collective-bargaining representative of its employees,although the Re-spondent has not been certified as such representative in accordance with the pro-visions of the Act, the Respondent Union has engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(A) and(B) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of the Act.[Recommendations omitted from publication.]